DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on March 7, 2022.  Claims 16, 17, 19, 22, 23, and 25-27 are currently under examination.

Withdrawal of Rejections


The rejection of claims 16, 17, 19, 22, 23, and 25-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 9, 10, 12, 13, and 15 of copending Application No. 16/323,977 (US 2019/0381211 A1 (reference application)) is withdrawn based on the approval of a terminal disclaimer in the file history.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1, 2, 6, 8, 9, 10, and 14 directed to invention non-elected without traverse.  Accordingly, claims 1, 2, 6, 8, 9, 10, and 14 have been cancelled.

Allowable Subject Matter
Claims 16, 17, 19, 22, 23, and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the method of microcapsule production as currently claimed with the functionalized polymers as currently claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 12, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656